Exhibit 10.3

 

RESIGNATION OF

THE BOARD OF DIRECTORS

OF

AB INTERNATIONAL GROUP CORP.

 

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of the Corporation at a special meeting, notice to this meeting having
been waived, held on 22nd January, 2016

 

The Board of Directors who were present for this meeting & took active part
therein were:

 

Beken Aitbaev

 

WHEREAS there has been presented to and considered by this meeting a Motion to
formally RESIGN and renounce all further corporate designation or affiliation
with AB INTERNATIONAL GROUP CORP.;

 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, has
decided unanimously and RESOLVED that: I do hereby formally RESIGN, and sever
any and all officials ties, duties, obligations or liabilities regarding AB
INTERNATIONAL GROUP CORP. and do, by affixing, my signature hereto, officially
as my last corporate act, DO HEREBY RESIGN.

 

The Director of the corporation, by affixing his signature hereto, does hereby
formally resign, and shall allow the new Board to choose its Directors at a time
and place of its choosing.

 

 

 

DATED: 22nd January, 2016

 

 

/s/ Beken Aitbaev                            

Beken Aitbaev, Director, CEO

AB INTERNATIONAL GROUP CORP.

 

 

